Name: Political and Security Committee Decision EUMM Georgia/1/2009 of 31Ã July 2009 concerning the extension of the mandate of the Head of Mission of the European Union Monitoring Mission in Georgia (EUMM Georgia)
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  civil law;  organisation of work and working conditions;  personnel management and staff remuneration;  Europe;  European construction;  international affairs;  research and intellectual property
 Date Published: 2009-08-19

 19.8.2009 EN Official Journal of the European Union L 214/40 POLITICAL AND SECURITY COMMITTEE DECISION EUMM GEORGIA/1/2009 of 31 July 2009 concerning the extension of the mandate of the Head of Mission of the European Union Monitoring Mission in Georgia (EUMM Georgia) (2009/619/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third paragraph of Article 25 thereof, Having regard to Joint Action 2008/736/CFSP of 15 September 2008 on the European Union Monitoring Mission in Georgia (EUMM Georgia) (1), and in particular Article 10(1) thereof, Whereas: (1) Under Article 10(1) of Joint Action 2008/736/CFSP, the Political and Security Committee (PSC) is authorised, in accordance with Article 25 of the Treaty, to take the relevant decisions for the purposes of political control and strategic direction of EUMM Georgia and in particular to appoint a Head of Mission. (2) On 16 September 2008, upon a proposal by the Secretary-General/High Representative, the PSC appointed by its Decision EUMM/1/2008 (2) Mr HansjÃ ¶rg HABER as Head of Mission of EUMM Georgia until 15 September 2009. (3) On 16 July 2009 the Secretary-General/High Representative proposed to the PSC that it extend the mandate of Mr HansjÃ ¶rg HABER for an additional year, until 15 September 2010, HAS DECIDED AS FOLLOWS: Article 1 The mandate of Mr HansjÃ ¶rg HABER as Head of Mission of the European Union Monitoring Mission in Georgia (EUMM Georgia) is hereby extended until 15 September 2010. Article 2 This Decision shall take effect on the day of its adoption. It shall apply until 15 September 2010. Done at Brussels, 31 July 2009. For the Political and Security Committee The Chairperson O. SKOOG (1) OJ L 248, 17.9.2008, p. 26. (2) OJ L 319, 29.11.2008, p. 79.